UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6226


AIMEE JOMAUR JACQUES,

                Petitioner - Appellant,

          v.

LORETTA K. KELLY, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:09-cv-00493-JLK-MFU)


Submitted:   June 25, 2010                 Decided:   July 8, 2010


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aimee Jomaur Jacques, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Aimee   Jomaur     Jacques           seeks     to    appeal     the   district

court’s order dismissing his habeas petition without prejudice.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                                  The

order Jacques seeks to appeal is neither a final order nor an

appealable    interlocutory        or    collateral              order.      See     Chao   v.

Rivendell    Woods,    Inc.,      415    F.3d        342,    345     (4th     Cir.    2005).

Accordingly,    we    deny     leave     to       proceed    in     forma    pauperis       and

dismiss the appeal for lack of jurisdiction.                          We dispense with

oral   argument      because      the    facts       and     legal        contentions       are

adequately    presented      in    the    materials          before        the   court      and

argument would not aid the decisional process.



                                                                                   DISMISSED




                                              2